Exhibit 10.6

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered as of 2007 (the
“Effective Date”), by and between Unitek USA, LLC, a Delaware limited liability
company (“Unitek”), and Ralph C. Perkins (“Employee”),

 

WHEREAS, Unitek desires to continue the employment of Employee, on behalf of FTS
USA, LLC (“FTS”), in an executive capacity, and Employee desires to be employed
by Unitek in such capacity, under the terms and pursuant to the conditions set
forth herein.

 

NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements hereinafter contained and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, Unitek and Employee
hereby agree as follows:

 

1.                        Definitions. As used in this Agreement, the words and
terms hereinafter defined have the respective meanings ascribed to them.

 

(a)                                 “Affiliate” means, with respect to any
Person, any Person who, directly or
indirectly, controls, is controlled by or is under common control with that
Person, including such Person’s subsidiaries; provided that for purposes of this
definition, “control” when used with respect to any Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise.

 

(b)                                 “Board” means the Board of Managers of
Unitek.

 

(c)                                  “Cause” means the occurrence of one or more
of the following events:

 

(0                                                        Employee has
(A) committed willful misconduct or gross negligence in the performance of his
duties to Unitek or any of its Affiliates, (B) willfully disregarded Unitek’s
code of conduct, employee’s manual or any reasonable and lawful policies
applicable to all of its senior management or (C) willfully failed to comply
with the reasonable and lawful directives of the Board, and, in each case, such
action, inaction or failure has had, or could reasonably be expected to have, a
materially detrimental effect on Unitek or any of its Affiliates as determined
in good faith by the Board; or

 

(ii)                                                     Employee shall have
breached any material term or provision of this Agreement or any other written
agreement between Employee and Unitek or any of its Affiliates, which breach is
not cured by Employee within ten (10) business days after receipt of written
notice of such breach given by Unitek; provided, however, that such notice and
cure period shall not be required for repeated offenses; or

 

(iii)                                                  the Board shall have
determined in good faith, after conducting an investigation, that Employee has
committed an act of fraud or theft against Unitek or any of its Affiliates or
any wrongful act or omission intended to result in the personal enrichment of
Employee or of Employee’s spouse, parents or descendants (whether by blood or
adoption and including stepchildren) or the spouses of such individuals in
violation of law or of Employee’s duty of loyalty to Unitek or any of its
Affiliates at the expense, directly or indirectly, of Unitek or any of its
Affiliates, and such act or omission was not disclosed to and approved by the
Board prior to taking such act or omission; or

 

--------------------------------------------------------------------------------


 

(iv)                                                 Employee shall have been
convicted, or entered into a plea of nolo contendere, of any felony or other
offense involving fraud or moral turpitude, or convicted, or entered into a plea
of nolo contendere, of any other offense that will, in the good faith opinion of
the Board, adversely affect Unitek’s or any of its Affiliates’ prospects or
reputation or Employee’s ability to perform Employee’s obligations or duties to
Unitek or any of its Affiliates.

 

(d)                                 “Complete Disability’ means the inability of
Employee, due to illness or accident or other mental or physical incapacity, as
determined in writing by a licensed physician, to perform any of his obligations
under this Agreement for a period of one hundred eighty (180) calendar days in
the aggregate over a period of three hundred sixty (360) consecutive calendar
days, such “Complete Disability” to become effective upon the expiration of such
one hundred eightieth (180th) day.

 

(e)                                  “Confidential Information” means any
information (1) in any form created by Unitek’s employees, or any employees of
its Affiliates (including such information created by Employee during his course
of employment with Unitek), consultants or agents or otherwise developed or
acquired by Unitek or any of its Affiliates, regardless of the medium or media
by which such information is recorded or communicated, that is known by or in
the possession of Employee being neither in the public domain nor routinely
available to third parties, and (ii) if directly or indirectly disclosed to
Unitek’s or any of its Affiliates’ competitors would (A) assist such competitors
in competing against Unitek or any of its Affiliates, (B) diminish or eliminate
any competitive advantage enjoyed by Unitek or any of its Affiliates, (C) cause
financial injury or loss to Unitek or any of its Affiliates or (D) reveal
proprietary information or trade secrets of Unitek or any of its Affiliates;
provided, however, the term “Confidential Information” does not include any
information that (i) is publicly available or (ii) becomes available without
violation of this Agreement.

 

(f)                                   “Good Reason” means the occurrence of one
or more of the following, subject to Unitek’s right to cure the circumstances
giving rise to such occurrence within twenty (20) business days of Unitek’s
receipt of written notice in accordance with Section 11: (i) assignment to
Employee of any duties inconsistent, in the aggregate, in any material respect
with this Agreement; (ii) a reduction in the Base Salary (as defined below) of
Employee (other than a reduction of base salary of all Unitek senior management
due to poor fmancial performance of Unitek or any of its Affiliates); and
(iii) any material breach of this Agreement by Unitek, which is not cured by
Unitek within twenty (20) business days after receipt of written notice of such
breach given by Employee.

 

(g)                             “Person” means any individual, firm,
partnership, joint venture, venture capital fund, association, trust, trustee,
executor, administrator, legal personal representative, estate, group, corporate
body (including a limited liability company and an unlimited liability company),
corporation, unincorporated association or organization, governmental authority,
syndicate or other entity, whether or not having legal status.

 

2.                                      Employment. Subject to the terms and
pursuant to the conditions in this Agreement, Unitek hereby employs Employee
during the Term (as defined below) to serve as the President of FTS.

 

3.                                      Duties of Employee. Employee shall have
such authority and perform such duties assigned to Employee by the Board and as
are generally associated with the duties and authority of the President of FTS,
including (i) developing and overseeing implementation of FTS’ strategic and
operating plans and (ii) retaining and developing FTS’ management personnel. In
the performance of his duties

 

2

--------------------------------------------------------------------------------


 

hereunder, Employee shall report regularly and directly to the Chief Executive
Officer of Unitek. Employee shall devote all of his business time and effort to
Unitek and its Affiliates and Employee shall not be required to report to any
other individual.

 

4.                                      Acceptance of Employment. Employee
hereby unconditionally accepts the employment set forth hereunder, under the
terms and pursuant to the conditions set forth in this Agreement. Employee
hereby covenants and agrees that, during the Term, Employee shall not, without
the prior written approval of the Board, become employed by or engaged in any
business activity other than that of Unitek and its Affiliates. Notwithstanding
the foregoing, Employee may manage personal investments or engage in charitable
activities that do not substantially interfere with Employee’s obligations under
this Agreement.

 

5.                                      Term. Employee’s employment by Unitek
under this Agreement shall commence on the Effective Date and shall be
considered “at will” employment subject to termination in accordance with the
provisions of this Agreement. The period of Employee’s employment hereunder
shall be referred to herein as the “Term”.

 

6.                                      Compensation to Employee. For and in
complete consideration for Employee’s full and faithful performance of his
duties under this Agreement, Unitek hereby covenants and agrees to pay to
Employee, and Employee hereby covenants and agrees to accept from Unitek, the
following items of compensation:

 

(a)                            Base Salary. During the Term, Unitek shall pay
Employee an annual base salary of $150,000 (the “Base Salary”), effective as of
the Effective Date, payable in equal and regular installments (but not less
often than monthly) in accordance with Unitek’s then current payroll practices.
The Base Salary may be increased, but shall not be decreased, at any time during
the Term in the sole discretion of the Board.

 

(b)                            Incentive Bonus.                                 
Employee shall be eligible to receive an incentive compensation bonus (a
“Bonus”) pursuant to an incentive bonus program to be implemented by Unitek.
Under such incentive bonus program, Employee shall be eligible to receive a
target Bonus of $50,000 per calendar year conditioned upon the achievement of
annual operational and financial milestones mutually developed by Unitek and
Employee and approved by the Board and subject to upward or downward adjustment
based on over or under achievement of such annual operational and financial
milestones. Any such Bonus shall be payable by Unitek to Employee in accordance
with the terms of the applicable incentive bonus program. Notwithstanding
anything to the contrary herein, any Bonus shall be payable as promptly as
possible following determination or calculation, but in any event within thirty
(30) days following the delivery of audited.financial statements for the prior
fiscal year.

 

(c)                             Employee Benefit Plans. During the Term,
Employee, if otherwise eligible, shall be included in any pension plans,
retirement plans, company life insurance plans, medical and/or hospitalization
plans, bonus plans, stock option plans and/or any and all other benefit or
incentive plans which may be placed in effect by Unitek for its senior
management. The benefits provided for in this Section 6(c) shall be subject to
Unitek’s policies in effect from time to time, which may be amended by Unitek in
its sole discretion, and in the case of insured benefits, to the applicable
contract of insurance.

 

3

--------------------------------------------------------------------------------


 

(d)                                 Options.’ Subject to the terms and
conditions of the Unitek Holdings, Inc. Equity Incentive Plan and the applicable
award (the “Award”) granted thereunder, in consideration of Employee’s agreement
to Section 9, (i) Employee shall be awarded (A) an option to purchase [0.15% of
the initial issued] shares of common stock of Unitek Holdings, Inc.
(“Holdings”), which shall vest in five (5) equal annual installments beginning
on the first anniversary of the grant date of such option and (B) an option to
purchase [0.10% of the initial issued] shares of common stock of Holdings, which
shall also vest in five (5) equal annual installments beginning on the first
anniversary of the grant date of such option and (ii) subject to the achievement
of the 2008 MBO’s (such MBOs to be established as part of Employee’s year end
review process), Employee shall be awarded (A) an option to purchase [0.15% of
the initial issued] shares of common stock of Holdings, which shall vest in five
(5) equal annual installments beginning on the first anniversary of the grant
date of such option and (B) an option to purchase [0.10% of the initial issued]
shares of common stock of Holdings, which shall also vest in five (5) equal
annual installments beginning on the first anniversary of the grant date of such
option; provided, however, that in the case of (i)(B) and (ii)(B) above, the
vested portion of such option shall only be exercisable upon the achievement of
a certain rate of return as more fully described in the Award.

 

(e)                                  Expense Reimbursement. During the Term,
Unitek shall either pay directly or reimburse Employee for Employee’s reasonable
and documented expenses incurred for the benefit of Unitek in accordance with
Unitek’s then current policy regarding expenditures and reimbursement.

 

(f)                                   Vacations and Holidays. During the Term
and commencing as of the Effective Date, Employee shall be entitled to annual
paid vacation leave in accordance with Unitek’s standard paid time off policy
then in effect for senior management.

 

7.                                 Termination. Employee’s employment with
Unitek may be terminated in accordance with the provisions set forth below.

 

(a)                                 Death or Disability of Employee. Employee’s
employment with Unitek shall terminate upon the death or Complete Disability of
Employee; provided, however, that in the event of termination due to death or
Complete Disability, (A) Unitek shall pay to Employee or his estate, custodian,
conservator or trustee, as applicable, as soon as practicable (allowing Unitek a
reasonable period of time to calculate such amounts) any and all of Employee’s
salary, benefits and other compensation earned through the date of such
termination of employment and (B) Unitek shall, subject to execution and
delivery by Employee or his estate, custodian, conservator or trustee, as
applicable, of a release in substantially the form attached hereto as Exhibit A
(with such changes as may reasonably be required by Unitek to reflect changes in
law or the circumstances surrounding Employee’s release, the “Release”), which
Release shall not have been revoked by Employee or his estate, custodian,
conservator or trustee, as applicable, pursuant to the terms thereof (and all
applicable statutory revocation periods have expired), and subject to Employee’s
continued compliance with Section 8 and Section 9, (x) pay to Employee or his

 

--------------------------------------------------------------------------------

(I) The terms of each option will be set forth in the applicable Award, but will
include, without limitation, (i) an exercise price of $1.00 per share (based on
an expected equity cost for EM Capital of $1.00 per share, but is subject to
adjustment based on the final equity cost to 11M Capital), (ii) full vesting
upon a change of control (not an IPO), (iii) a $3.00 per share (based on an
expected equity cost for JIM Capital of $1.00 per share, but is subject to
adjustment based on the final equity cost to 13111 Capital) return requirement
upon exit for performance options to become exercisable and (iv) upon Employee’s
termination or resignation from Unitek for any reason, Employee will have 30
days to exercise any vested and exercisable options.

 

--------------------------------------------------------------------------------


 

estate, custodian, conservator or trustee, as applicable, an amount equal to his
Base Salary (at the rate then in effect) for no less than a period of twelve
(12) months after the date of such termination of employment, payable in
accordance with Unitek’s then current payroll practices and (y) assess,
reasonably promptly following such termination of employment and as of the date
of such termination, the operational and financial milestones established for
the Bonus for the calendar year in which Employee is so terminated; and to the
extent such operational and financial milestones are being achieved at the time
of such termination, Unitek shall pay Employee or his estate, custodian,
conservator or trustee, as applicable, the applicable pro-rata portion of such
Bonus in equal increments over no less than a twelve (12) month period after the
date of such termination of employment, payable in accordance with Unitek’s then
current payroll practices.

 

(b)                                 Cause or Without Good Reason. Employee’s
employment with Unitek shall terminate upon (i) Unitek giving written notice to
Employee of the termination of such employment for Cause or (ii) Employee giving
written notice to Unitek of the termination of such employment without Good
Reason; provided, however, that in the event of termination for Cause or without
Good Reason, Unitek shall pay to Employee as soon as practicable (allowing
Unitek a reasonable period of time to calculate such amounts) any and all
salary, benefits and other compensation earned through the date of such
termination of employment.

 

(c)                                  Without Cause; For Good Reason.

 

(i)                                     Without. Cause. Employee’s employment
with Unitek shall terminate upon Unitek giving written notice to Employee of the
termination of such employment without Cause; provided, however, in the event of
termination without Cause, (A) Unitek shall pay to Employee as soon as
practicable (allowing Unitek a reasonable period of time to calculate such
amounts) any and all of Employee’s salary, benefits and other compensation
earned through the date of such termination of employment and (B) Unitek shall,
subject to Employee’s execution. and delivery of the Release, which Release
shall not have been revoked by Employee pursuant to the terms thereof (and all
applicable statutory revocation periods have expired), and subject to Employee’s
continued compliance with Section 8 and Section 9, (x) pay to Employee an amount
equal to his Base Salary (at the rate then in effect) for no less than a period
of twelve (12) months after the date of such termination of employment, payable
to Employee in accordance with Unitek’s then current payroll practices and
(y) assess, reasonably promptly following such termination of employment and as
of the date of such termination, the operational and financial milestones
established for the Bonus for the calendar year in which Employee is so
terminated; and to the extent such operational and financial milestones are
being achieved at the time of such termination, Unitek shall pay Employee the
applicable pro-rata portion of such Bonus in equal increments over no less than
a twelve (12) month period after the date of such termination of employment,
payable to Employee in accordance with Unitek’s then current payroll practices.

 

(ii)                                  For Good Reason. Employee’s employment
with Unitek shall terminate upon Employee giving written notice to Unitek of the
termination of such employment for Good Reason (so long as such notice is given
within thirty (30) days of the occurrence of such Good Reason); provided,
however, in the event of termination for Good Reason, (A) Unitek shall pay to
Employee as soon as practicable (allowing Unitek a reasonable period of time to
calculate such amounts) any and all of Employee’s salary, benefits and other
compensation earned through the date of such termination of employment and
(B) Unitek shall, subject to Employee’s execution and delivery of the Release,
which Release shall not have been revoked by Employee pursuant to the terms
thereof (and all applicable statutory revocation periods have expired), and
subject to Employee’s continued compliance with Section 8 and Section 9, (x) pay
to Employee

 

--------------------------------------------------------------------------------


 

an amount equal to his Base Salary (at the rate then in effect) for no less than
a period of twelve (12) months after the date of such termination of employment;
payable to Employee in accordance with Unitek’s then current payroll practices
and (y) assess, reasonably promptly following such termination of employment and
as of the date of such termination, the operational and financial milestones
established for the Bonus for the calendar year in which Employee is so
terminated; and to the extent such operational and financial milestones are
being achieved at the time of such termination, Unitek shall pay Employee the
applicable pro-rata portion of such Bonus in equal increments over no less than
a twelve (12) month period after the date of such termination of employment,
payable to Employee in accordance with Unitek’s then current payroll practices.

 

(d)                                 Full Satisfaction. Employee acknowledges
that the payment by Unitek of the amounts specified in this Section 7 shall
constitute full and final satisfaction of any entitlement that Employee may have
arising from, or in any way related to, Employee’s employment hereunder,
including the termination of such employment; provided, however, that Employee’s
rights with respect to the Award and the options granted thereunder shall be
governed by the terms and conditions set forth in the Unitek Holdings, Inc.
Equity Incentive Plan and such Award.

 

8.                                       Confidentiality.

 

(a)                                 Employee hereby warrants, covenants and
agrees that, without the prior express written approval of Unitek, Employee
shall hold in the strictest confidence and shall not disclose to any Person any
Confidential Information. The provisions of this Section 8 shall not prohibit
the disclosure of Confidential Information by Employee to the extent required by
any governmental authority or by applicable law. If Employee receives such a
demand for disclosure: (i) Employee shall give written notice thereof to Unitek
as promptly as is reasonably practicable after he learns of any such demand,
(ii) Employee agrees to cooperate with Unitek to prevent or limit such
disclosure and (iii) Employee agrees to only disclose that amount of
Confidential Information that is expressly required to be disclosed. The
warranty, covenant and agreement set forth in this Section 8 shall not expire
and shall survive this Agreement and be binding upon Employee without regard to
the passage of time or other events.

 

(b)                                 The violation of any of the terms of this
Section 8 by Employee would cause irreparable injury to Unitek, the amount of
which will be impossible to estimate or determine and which cannot be adequately
compensated by monetary damages. Accordingly, the remedy at law for any breach
of this Section 8 will be inadequate. Therefore, notwithstanding Section 20,
Unitek will be entitled to a temporary and permanent injunction, restraining
order or any other equitable relief from any court of competent jurisdiction in
the event of any breach or Threatened breach of this Section 8 by Employee
without the necessity of proving actual damage or posting of any bond
whatsoever.

 

9.                                                 Restrictions on Activities of
Employee.

 

(a)                            Acknowledgments. Employee and Unitek acknowledge
and agree that:

 

(i)                                     Employee is being employed hereunder in
a key capacity with Unitek and that Unitek is engaged in a highly competitive
business and that the success of Unitek’s business in the marketplace depends
upon its goodwill and reputation for quality and dependability.

 

--------------------------------------------------------------------------------


 

(ii)                                  Employee will have access to Confidential
Information in performing his duties for Unitek under this Agreement.

 

(iii)                               Reasonable limits may be placed on
Employee’s ability to compete against Unitek and its Affiliates that are engaged
in the Business (as defined below) to the extent that they protect and preserve
the legitimate business interests and goodwill of Unitek and/or its Affiliates
that are engaged in the Business, and that the limits contained herein are in
consideration for and as an inducement for, among other things, Employee’s right
to receive the options to purchase common stock of Holdings set forth in
Section 6(d).

 

(iv)                              The covenants and undertakings by Employee
contained in this Section 9 relate to matters which are of a special, unique and
extraordinary character, and a violation of any of the terms of this Section 9
will cause irreparable injury to Unitek, the amount of which will be impossible
to estimate or determine and which cannot be adequately compensated by monetary
damages. Accordingly, the remedy at law for any breach of this Section 9 will be
inadequate. Therefore, notwithstanding Section 20, Unitek will be entitled to a
temporary and permanent injunction, restraining order or any other equitable
relief from any court of competent jurisdiction in the event of any breach or
threatened breach of this Section 9 by Employee without the necessity of proving
actual damage or posting of any bond whatsoever.

 

(v)                                 The rights and remedies provided by this
Section 9 are cumulative and in addition to any other rights and remedies which
Unitek may have hereunder or at law or in equity. The parties hereto agree that,
if any arbitrator or court of competent jurisdiction determines that a specified
time period, a specified geographical area, a specified business limitation or
any other relevant feature of this Section 9 is unreasonable, arbitrary or
against public policy, then a lesser period of time, geographical area, business
limitation or other relevant feature which is determined by such arbitrator or
court to be reasonable, not arbitrary and not against public policy may be
enforced against the applicable party.

 

(b)                                 Non-Competition Restrictions. During the
Non-Competition Period (as defined below), Employee will not, anywhere in the
Territory (as defined below), directly or indirectly, alone or as principal,
agent, employee, officer, director, trustee, employer, consultant, investor or
partner, enter the employ of, or render services to, or own any stock or any
other ownership interest in, or make any financial investment in, any person,
business or entity which is a Competitor (as defined below); provided, however
that the ownership of not more than two percent (2%) of the outstanding
securities of any class of securities listed on a national exchange or
inter-dealer quotation system shall not constitute a violation of this
Section 9(b). For purposes of this Agreement, a business or entity shall be
considered a “Competitor” as of any point in time during the Non-Competition
Period if it engages in the business of providing outsourced services to the
telecommunications, satellite, broadband cable, cellular/wireless tower,
utility, power, management services, government, security or home services
industries, or that otherwise competes with Unitek or any of its Affiliates
within the Territory (the “Business”). For purposes of this Agreement, the
“Non-Competition Period” shall mean the period commencing on the Effective Date
and ending one (1) year after the date Employee’s employment is terminated. For
purposes of this Agreement, “Territory” means anywhere in The United States of
America.

 

(c)                                  Non-Solicitation Restrictions. During the
Non-Competition Period, Employee will not, directly or indirectly, (i) solicit
the employment or services of any individual who upon termination of Employee’s
employment with Unitek or within twelve (12) months prior thereto, was known by
Employee to be employed by Unitek or any of its Affiliates (each such
individual,

 

--------------------------------------------------------------------------------


 

a “Unitek Affiliate”), (ii) hire any Unitek Affiliate or (iii) solicit any
customer or supplier of Unitek or any of its Affiliates to terminate its
arrangement with Unitek or any of its Affiliates, otherwise change its
relationship with Unitek or any of its Affiliates, or establish any
relationship, directly or indirectly, with Employee for any business purpose
that is competitive with the Business.

 

10.                               Deductions and Withholdings. All payments made
to Employee pursuant to this Agreement shall be subject to all applicable
statutory deductions and withholding amounts.

 

11.                               Notices. Any notices or other communications
required or permitted hereunder shall be in writing, and shall be sufficiently
given if made by hand delivery, by overnight courier or by registered or
certified mail, postage prepaid, return receipt requested, addressed as follows
(or at such other address as may be substituted by notice given as herein
provided):

 

to Unitek:

Unitek USA, LLC

 

do 11M Capital Partners LLC

 

200 Crescent Court; Suite 1600

 

Dallas, Texas 75201

 

 

Facsimile: (214) 740-7888

 

 

Attention: Peter Brodsky

 

 

with copies to:

Weil, Gotshal & Manges LLP

 

200 Crescent Court, Suite 300

 

Dallas, Texas 75201

 

Facsimile: (214) 746-7777

 

Attention: S. Scott Parel

 

 

to Employee:

Ralph C. Perkins

 

 

[Address]

 

 

[Address]

 

 

with copies to:

[Name]

 

[Address]

 

[Address]

 

Attention:

 

Facsimile

 

notice or communication hereunder shall be deemed to have been given or made as
of the date so delivered if delivered by hand or overnight courier and five
(5) calendar days after mailing if sent by registered or certified mail (except
that a notice of change of address shall not be deemed to have been given until
actually received by the addressee).

 

12.                                    Governing Law. This Agreement shall be
governed by and interpreted in accordance with the laws of Texas applicable
therein, without giving effect to the principles of conflict of laws thereof.

 

13.                               Assignment. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided, however, that Employee shall not

 

8

--------------------------------------------------------------------------------


 

assign this Agreement or delegate his duties hereunder without the prior written
consent of Unitek. Any purported assignment in violation of this Section 13
shall be null and void and of no force or effect.

 

14.                          Amendment or Modification. This Agreement may not
be amended, modified, changed or altered except by a writing signed by Unitek
and Employee.

 

15.                          Waiver. None of the terms of this Agreement,
including this Section 15, or any term, right or remedy hereunder shall be
deemed waived unless such waiver is in writing and signed by the party to be
charged therewith and in no event by reason of any failure to assert or delay in
asserting any such term, right or remedy or similar term, right or remedy
hereunder.

 

16.                          Interpretation. Titles of sections are for
convenience only and are not to be considered a part of this Agreement. Whenever
the terms “hereof,” “hereby,” “herein,” or words of similar import are used in
this Agreement they shall be construed as referred to this Agreement in its
entirety rather than to a particular section or provision, unless the context
specifically indicates to the contrary. Any reference to a particular “Section”
or “paragraph” shall be construed as referred to the indicated section or
paragraph of this Agreement unless the context indicates to the contrary. The
use of the term “including” herein shall be construed as meaning “including,
without limitation.” All references to “$” shall be references to legal currency
of the United States of America.

 

17.                          Severability. If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated and the parties
shall negotiate in good faith to modify this Agreement to preserve each party’s
anticipated benefits under this Agreement.

 

18.                          Counterparts. This Agreement may be executed in two
or more counterparts, each of which will be deemed an original, but all of which
together shall constitute one and the same agreement.

 

19.                          Complete Agreement. This Agreement constitutes the
entire agreement and supersedes all other prior agreements, term sheets and
undertakings, both written and oral, among the parties with respect to the
subject matter hereof, including, without limitation, that certain Employment
Offer Letter, dated as of July 13, 2006, by and between FTS and Employee.

 

20,                          Confidential Arbitration of Disputes. Except as
otherwise provided in Section 8 and Section 9 of this Agreement, any controversy
or claim arising out of or relating to this Agreement or the breach thereof,
relating to the Release or arising out of Employee’s employment or the
termination of that employment (including any claims of unlawful employment
discrimination whether based on age or otherwise) shall, to the fullest extent
permitted by law, be resolved binding confidential arbitration, under the
auspices of the American Arbitration Association (“AAA”) in Dallas, Texas,
before three neutral and independent arbitrators licensed to practice law and in
accordance with the Commercial Rules of the AAA. in the event that any person or
entity other than Employee or Unitek is a party with regard to any such
controversy or claim, such controversy or claim with such third party shall be
submitted to confidential arbitration subject to such other person or entity’s
agreement. However, with the exception of Section 8 and Section 9, all disputes
between Unitek and Employee shall be arbitrated. Any award rendered in any
arbitration shall be final and conclusive upon the parties to the arbitration,
and the judgment thereon may be entered in the highest court of the forum (state
or federal) having jurisdiction over the issues addressed in the arbitration.
This Section 20 shall be specifically enforceable. Nothing in this Section 20
shall prevent Unitek from seeking injunctive or equitable relief from any court
of appropriate jurisdiction as provided in Section 8 and Section 9.

 

--------------------------------------------------------------------------------


 

21.                          Employee Representation. Employee acknowledges that
he has negotiated and entered into this Agreement with the full advice and
representation of legal counsel specifically retained for such purpose.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF AND INTENDING TO BE LEGALLY BOUND THEREBY, the parties hereto
have executed and delivered this Agreement as of the year and date first above
written.

 

 

UNITEK:

 

 

 

Unitek USA, LLC

 

 

 

 

 

By:

/s/ C. Scott Hisey

 

Name:

C. Scott Hisey

 

Title:

Pres/CEO

 

 

 

EMPLOYEE:

 

 

 

/s/ Ralph C. Perkins

 

Ralph C. Perkins

 

--------------------------------------------------------------------------------